The opinion of the Court was delivered by
Manning, J.
Upon a conviction, of murder without capital punishment, the prisoner was sentenced to hard labor for life.
1. An exception was taken to the Judge’s refusal of a new trial, and the evidence is set out in the bill.
Applications for new trials are founded upon the supposition that some injustice has been done, and without proof to that effect they are invariably denied. State vs. Camp, 23 Vermont, 551.
*97A new trial ought, never to be granted, notwithstanding some mistake or even misdirection of the Judge, provided the revising court is satisfied that justice lias been done, and that upon the evidence no other verdict could have been found. Johnson vs. The State, 14 Georgia, 55.
The Supreme Court of Missouri will not interfere with the finding of the facts by a jury in criminal cases unless it is a case where manifest injustice aud wrong have been done, the presumption being in favor of the verdict, nor will it exercise any control over the discretion of the lower courts except in cases strong and unequivocal. State vs. Craise, 16 Mo. 391.
It must be a very clear case of error in law, or a very naked, bald case as to the facts, which will authorize the Supreme Court of Georgia to control the court below, where it has a discretion to grant or refuse a motion for a new trial in criminal cases. Jones vs. State, 1 Kelly, 610.
The spirit of these decisions pervades the administration of criminal law in this State. The lower Judge is allowed a large discretion on this matter which will not be interfered with unless for grave reasons. Besides, the sufficiency or insufficiency of the evidence to convict is a question confided by our law and jurisprudence to the jury alone, and will not be considered by this Court.
2. The jury having returned a verdict, “guilty of murder second degree without capital punishment,” the prosecuting officer moved that they be ordered to retire again, when the court told the jury there was no crime of murder in the second degree in this State, and explained the different verdicts they could render upon the indictment, and the punishments the law awarded to each. On returning from their second retirement they presented the qualified verdict of murder first above mentioned.
There was no error in this. No exception is taken to the correctness of the Judge’s charge. It was the duty of the Judge to direct the j ury to reconsider their verdict when they had made a palpable mistake, and it was certainly a mistake to convict of an offence not known to our law. Rev. Stats. Sec. 785; People vs. Bush, 3 Parker, 552; State vs. Gilkie, just decided.
3. A motion in arrest of judgment is based upon the allegation that the jury was not drawn in accordance with any existing law, and that the Act of 1877, p. 55, has been repealed by the Constitution of 1879.
This point has been very lately disposed of in the case of State vs. Thomas, not yet reported. But if the objection had any force, it comes too late. It is in substance a challenge to the array which must be made before pleading to the indictment. 1 Bishop Grim. Proc. §§874-889.
Judgment affirmed,